January 13, 2010 QMM: NYSE Amex QTA: TSX Venture NR-01-10 QUATERRA OPTIONS SANTO DOMINGO COPPER-GOLD PROSPECT IN DURANGO, MEXICO VANCOUVER, B.C. – Quaterra Resources Inc. (“Quaterra”) today announced that it has, subject to acceptance of appropriate filings with the TSX Venture Exchange and the NYSE Amex Exchange, finalized an option agreement with La Cuesta International, Inc. (LCI) to acquire a 100% interest in the Santo Domingo prospect located in Durango, Mexico about 120 kilometers west-northwest of Torreon. The property covers an intrusive-related copper-gold mineral system with bulk tonnage potential. Quaterra’s near-term plans include geologic mapping and geophysical surveys to define drill targets. Quaterra has the right to earn a 100% interest in the property by paying LCI US$7.5 million, a total which includes semi-annual lease/pre-production payments and a 1% Net Smelter Return royalty payment. Quaterra will also issue LCI 100,000 common shares. As noted above, application is being made to the relevant exchanges for authority to issue the 100,000 common shares. Dr.
